PD-0970-15
                 PD-0970-15                          COURT OF CRIMINAL APPEALS
                                                                      AUSTIN, TEXAS
                                                     Transmitted 7/27/2015 3:41:45 PM
                                                      Accepted 7/29/2015 10:35:48 AM
                                                                       ABEL ACOSTA
          NO. ________________________________                                 CLERK

   COURT OF APPEALS CAUSE NO.: 02-13-00187-CR
                  _________

                          TO THE

     COURT OF CRIMINAL APPEALS OF TEXAS
                  _________

                   BELINDA BARROW,
                                                         Petitioner
                             vs.

                 THE STATE OF TEXAS,
                                                       Respondent
                         _________

 PETITIONER’S UNOPPOSED FIRST MOTION FOR
         EXTENSION OF TIME TO FILE
    PETITION FOR DISCRETIONARY REVIEW

           of the Decision of the Court of Appeals
               for the Second District of Texas,
                     in Fort Worth, Texas
                          _________
                          DON DAVIDSON
                          Attorney-at-Law
                          803 Forest Ridge Drive, Suite 203
                          Bedford, Texas 76022-7258
                          (817) 355-1285
July 29, 2015
                          FAX: (817) 355-1285
                          Cell.: (817) 343-8042
                          Email: donatty@flash.net
                          Texas Bar No. 05430840
                          ATTORNEY FOR PETITIONER
                          BELINDA BARROW
  ______________________________________________________
        Comes now Petitioner BELINDA BARROW (hereafter, “BARROW”

or “Petitioner”) in the above-entitled cause, by and through her counsel,

and files this PETITIONER'S UNOPPOSED FIRST MOTION FOR

EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY

REVIEW, and would show the Court the following:

                                                       I.

        Petitioner was convicted in a jury trial of aggravated robbery and

sentenced to twenty years in prison. In her appellate brief, Petitioner

presented two issues challenging her conviction. The Second Court of

Appeals issued its opinion in this case on July 16, 2015, affirming the

conviction but deleting the deadly weapon finding.

                                                      II.

        Petitioner’s Petition for Discretionary Review (PDR) is due within

thirty days after the date of the Court of Appeals’ opinion, per Rule

68.2(a) of the Rules of Appellate Procedure. Since the thirtieth day,

August 15th, falls on a Saturday, Petitioner’s PDR is due on or before

Monday, August 17, 2015.




Unopposed First Motion for Extension of Time
to File Petitioner’s Petition for Discretionary Review – Page 2
                                                     III.

        Petitioner’s counsel was on vacation from July 14, 2015 until July

26, 2015, and thus was on vacation when the Court issued its opinion in

this case. While on vacation, Petitioner’s counsel had only limited access

to research resources and case materials, and therefore has not been

able to evaluate the merits of a PDR, or indeed the need for same, much

less prepare and file a PDR if needed. Furthermore, if Petitioner’s

counsel should deem a PDR to be inappropriate in this case, Petitioner

would have the option of filing a pro se PDR, but would have little or no

time to do so if an extension is not granted.

                                                     IV.

        Since Counsel was on vacation, he has also not yet had an

opportunity to send Petitioner a copy of the Court of Appeal’s opinion or

notify her of her right to submit a pro se PDR, should Counsel deem it

inappropriate to do so on her behalf. (Counsel is appointed in this case.)

Counsel anticipates so notifying Petitioner today or tomorrow.

                                                      V.

        During this week, Petitioner’s counsel is involved in plea

negotiations and trial preparations in a federal criminal trial which is


Unopposed First Motion for Extension of Time
to File Petitioner’s Petition for Discretionary Review – Page 3
currently scheduled to begin on August 24, 2015, and has a federal

criminal law continuing legal education course in Dallas on Thursday,

July 30th, and Friday, July 31st. This is in addition to Counsel’s other

clients, which include four other appeals from state felony convictions,

one other federal criminal case, and three family law cases.

                                                     VI.

        Petitioner therefore requests a thirty-day extension of the due

date for Petitioner’s PDR, to Wednesday, September 16, 2015, to

provide Counsel with adequate time to fully evaluate the need for a

PDR in this case and, if necessary, to prepare and file said PDR, or

alternatively, to allow Petitioner sufficient time to prepare and file a

pro se PDR in this case.

                                                     VII.

        No previous extensions for Petitioner’s PDR have been requested or

granted in this case.

                                                     VII.

        BARROW is incarcerated.




Unopposed First Motion for Extension of Time
to File Petitioner’s Petition for Discretionary Review – Page 4
                                                    VIII.

        Denial of this motion would deny BARROW her rights to a

meaningful appeal and to effective assistance of counsel in prosecuting

her appeal.

                                                   Respectfully submitted,


                                                   /s/ Don Davidson
                                                   DON DAVIDSON
                                                   Attorney for Petitioner


                          CERTIFICATE OF CONFERENCE

        On the 27th day of July, 2015, I contacted Mr. John E. Meskunas,

Assistant Criminal District Attorney, Tarrant County, Counsel for the

State, who stated that the State does not oppose this motion.


                                                   /s/ Don Davidson
                                                   DON DAVIDSON
                                                   Attorney for Petitioner




Unopposed First Motion for Extension of Time
to File Petitioner’s Petition for Discretionary Review – Page 5
                               CERTIFICATE OF SERVICE

        As Attorney for the Petitioner, BELINDA BARROW, I certify that

a true and correct copy of the foregoing motion was provided to the

Court of Appeals and to the counsel listed below, by mailing copies to

the addresses indicated below, this 27th day of July, 2015.

                         Court of Appeals
                         Second District of Texas
                         Tim Curry Criminal Justice Center
                         401 W. Belknap, Suite 9000
                         Fort Worth, TX 76196-0211

                         Tarrant County District Attorney's Office
                           ATTN: Mr. John E. Meskunas
                                   Asst. Criminal District Attorney
                                   Appellate Division
                         Tim Curry Criminal Justice Center
                         401 West Belknap
                         Fort Worth, TX 76196-0201

                         State Prosecuting Attorney
                         P.O. Box 13046
                         Austin, TX 78711


                                                   /s/ Don Davidson
                                                   DON DAVIDSON
                                                   Attorney for Petitioner




Unopposed First Motion for Extension of Time
to File Petitioner’s Petition for Discretionary Review – Page 6